Determination of respondent Commissioner, dated April 26, 2002, finding petitioner guilty of specified misconduct and imposing upon petitioner a forfeiture of 20 vacation days, *145unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lewis Stone, J.], entered December 12, 2002) dismissed, without costs.
Substantial evidence, including the testimony of several of petitioner’s superiors, supports respondents’ findings that petitioner was, inter alia, insubordinate and dishonest in his attempts to avoid the patrol duty assigned him (see Matter of Edwards v Safir, 282 AD2d 287 [2001]). The penalty imposed is not shocking to our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Nardelli, J.P., Mazzarelli, Ellerin and Friedman, JJ.